Citation Nr: 0938463	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  02-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cornea injury with 
loss of vision and glaucoma with cataracts.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of nose 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to 
November 1965.
 
The issues of entitlement to service connection for cornea 
injury with loss of vision and glaucoma with cataracts, and 
residuals of nose injury come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A personal RO hearing with respect to these 
issues was held in March 2007.  Further, the issue of 
entitlement to service connection for bilateral hearing loss 
comes before the Board on appeal from a May 2007 rating 
decision by the RO.  The Board denied these issues in 
November 2008, and the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran's 
representative at the Court and the VA Office of General 
Counsel filed a Joint Motion for Remand (JMR), which was 
granted in a June 2009 Order by the Court.  

In October 2008, the Veteran submitted additional evidence to 
the Board.  In October 2008, the Board sent a letter to the 
Veteran and his representative requesting whether he wished 
to waive RO consideration of this evidence.  That same month, 
the Veteran waived RO consideration of this evidence. 

The issue of entitlement to service connection for residuals 
of nose injury is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cornea injury with loss of vision and glaucoma with 
cataracts were not manifested during the Veteran's active 
duty service. 

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any current hearing loss otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Cornea injury with loss of vision and glaucoma with 
cataracts were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2002 and December 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issue of cornea 
injury with loss of vision and glaucoma with cataracts, the 
RO provided VCAA notice to the Veteran in February 2002, 
which was prior to the April 2002 rating decision.  Further, 
with respect to the issue of bilateral hearing loss, the RO 
provided VCAA notice to the Veteran in December 2006, which 
was prior to the May 2007 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the December 
2006 VCAA letter with respect to hearing loss gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date, there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the eye disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.      

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, RO hearing testimony, Social Security Administration 
(SSA) records, a May 2003 private opinion and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in September 2003, 
November 2006 and August 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for appellant review.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Cornea Injury with Loss of Vision and Glaucoma with Cataracts

The present appeal includes the issue of entitlement to 
service connection for cornea injury with loss of vision and 
glaucoma with cataracts.  The Veteran claimed that his eye 
disabilities are due the incidents in service where he had a 
foreign body removed from his eye as well as when he was 
struck in the nose with a rifle butt.  In the alternative, 
the Veteran has also asserted that his eye disabilities are 
due to exposure to a gas chamber. 

Service treatment records showed that in April 1965, the 
Veteran had a foreign body in his right eye.  Follow up 
treatment records showed that a small superficial epithelial 
foreign body was removed without difficulty.  A subsequent 
April 1965 treatment record showed that the Veteran was 
struck in the nose with a rifle butt.  However, a 
contemporaneous x-ray of the nasal bone showed no significant 
abnormalities.  Significantly, the records are silent with 
respect to any injuries or illnesses due to exposure to a gas 
chamber.  However, the Board observes that service treatment 
records do show clinical visits for a number of unrelated 
disorders.  The November 1965 service examination prior to 
discharge showed that the eyes were evaluated as clinically 
normal.  His vision was noted to be 20/20 in both eyes.  In 
his contemporaneous medical history, the Veteran expressly 
denied eye trouble.  

Post service private treatment records showed that in 
November 1997, the Veteran was seen for evaluation of 
possible glaucoma.  A subsequent December 1997 private 
treatment record showed that the Veteran had end stage 
primary open angle glaucoma, left greater than right.  In 
February 1998, the Veteran underwent a 12 o'clock 
trabeculectomy with Mitomycin C 0.4 mg/cc for uncontrolled 
glaucoma of the left eye.  Follow up private treatment 
records continued to show treatment for glaucoma.  Further, a 
July 2001 physician's statement showed a major diagnosis of 
glaucoma with advanced severity and a secondary diagnosis of 
cataracts with moderately advanced severity.  Moreover, an 
October 2001 Texas Disability Determination Division 
Ophthalmologist Report found that the Veteran had end stage 
glaucoma and was legally blind.  SSA records showed that the 
Veteran was found disabled since September 2001 due to 
glaucoma.  Further, recent private treatment records from 
Scott White from 2005 to 2008, including a March 2005 
operation report, showed continuing treatment for the 
Veteran's eye disabilities.  Nevertheless, these records do 
not link the Veteran's eye disabilities to his service. 

VA treatment records have also been associated with the 
claims file and reviewed. An October 1999 record showed a 
history of glaucoma.  In April 2001, the Veteran underwent a 
Agent Orange examination, which noted that the Veteran gave a 
history of glaucoma since 1994.  The impression was glaucoma, 
both eyes, status post surgery, multiple eye drops.  However, 
the examiner did not link the Veteran's glaucoma to any 
incidents in service.  Follow up VA treatment records 
continued to show treatment for the Veteran's eye 
disabilities, but again do not link any of these eye 
disabilities to service.  

Significantly, a May 2003 opinion by a private optometrist 
noted that the Veteran gave a history of a broken nose from a 
rifle as well as exposure to gas chambers that resulted in 
corneal changes in both eyes.  The examiner opined that this 
disability could have advanced the glaucoma and would have 
caused changes in the eyes.  

The Veteran was afforded a VA eye examination in September 
2003.  The examiner reviewed the medical records and observed 
that corneal epithelial foreign bodies in the right eye were 
removed.  The examiner opined that there was no relationship 
between superficial corneal epithelial foreign bodies and 
open angle glaucoma.      

The Veteran was afforded another VA eye examination in 
November 2006.  Initially, the claims file was not available 
for review.  The examiner noted that the Veteran gave a 
history of removal of a superficial corneal foreign body as 
well as facial trauma and broken nose from rifle butt.  The 
diagnosis was advanced open angle glaucoma each eye with 
possible phakomorphic component right eye, status post 
trabeculectomy both eyes with better success with the right 
eye than the left eye; pseudophakia left eye status post yag 
capsulotomy; early cataract right eye; legally blind left 
eye; and epiretinal membrane left eye greater than right eye.  
The examiner opined that none of the diagnosis above was 
likely to be associated with a superficial trauma of the 
right eye described in request as superficial infiltrates.  
While she stated that it was unlikely that the opinion would 
change, the examiner noted that she had not read the report 
of the corneal injury/disease described in request as 
superficial infiltrates.  She also noted that there was a 
family history of a brother with glaucoma.  

Subsequently, in a May 2007 addendum, the same examiner 
reviewed the claims file.  She noted that there was no 
mention of how the foreign bodies got into the right eye, but 
unless there was an explosion causing the lodging of foreign 
bodies in his eye, she could see no relationship between the 
superficial corneal foreign bodies and the Veteran's 
complaint of vision loss due to cataracts, glaucoma and 
retinal damage.  The glaucoma, cataracts and retinal damage 
were all bilateral and affected the left eye more than the 
right eye, which had the foreign bodies.  She further stated 
that she could not see how getting hit in the nose with a 
rifle butt could have injured his eyes.  

At the March 2007 hearing testimony, the Veteran testified 
that his eye problems were due to the gas chamber.  He 
indicated that his eyes swelled afterwards, and were treated 
with a soaked pad.    

Initially, the Board acknowledges the Veteran's statements 
indicating that his current eye disabilities are due to the 
incidents in service.  While there is evidence of foreign 
bodies being removed from the right eye as well as the 
Veteran being hit in the nose with a rifle butt in the 
service treatment records, there is no evidence to support 
any injury due to exposure to a gas chamber.  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in the instant case, the Board must conclude that 
the Veteran's contentions concerning injuring his eyes due to 
exposure to a gas chamber lack credibility.  The Veteran 
sought medical treatment on numerous occasions during 
service, including an instance with respect to his right eye, 
but no complaints or clinical findings with respect to 
injuries from the gas chamber are documented.  Under the 
circumstances, the Board believes it reasonable to assume 
that the Veteran would have reported any eye problems due to 
the gas chamber to medical personnel.  Moreover, importantly, 
his discharge examination evaluated his eyes as clinically 
normal with 20/20 vision in both eyes.  In his 
contemporaneous medical history, the Veteran expressly denied 
eye trouble, which contradicts his later statements that he 
injured his eyes when exposed to a gas chamber. 

Further, the JMR stated that the Board must adequately 
consider the Veteran's statement, which he made at an August 
2007 audiological examination that a 500 pound napalm bomb 
exploded within 200 yards of him during his service in 
Vietnam.  It was also noted that the Veteran was a 
grenadier/light weapons infantryman and had been exposed to 
acoustic trauma.  The JMR further observed that given the 
opinion in the May 2007 addendum, which stated that unless 
there was an explosion causing the foreign bodies in the eye, 
the examiner could not see a relationship between superficial 
corneal bodies and his current eye disabilities, the Board 
must determine whether a new VA eye examination was needed 
based on the Veteran's statements.  

Nevertheless, the Board finds that the argument that the 
Veteran had foreign bodies in his eyes due to an explosion 
appears to have been advanced by the Veteran's representative 
after the Board's prior decision and is not credible given 
that the statement is inconsistent with all of the Veteran's 
prior statements of record.  For instance, in his May 2002 
notice of disagreement, October 2002 substantive appeal and 
July 2007 VA Form 9, the Veteran clearly stated that his eye 
disabilities were due to his nose injury in service.  
Further, significantly, at the March 2007 RO hearing, the 
Veteran testified under oath that his eye disabilities were 
due to exposure to a gas chamber and never mentioned an 
explosion.  Moreover, at both VA examinations as well as to 
his private doctor who gave the May 2003 opinion, the Veteran 
never related that his eye disabilities were due to an 
explosion in service.  Importantly, if the foreign bodies to 
the right eye documented in service were due to some sort of 
an explosion, it would be logical to assume that this would 
be noted in the Veteran's service treatment records.  
Moreover, the foreign bodies removed in service were only 
from one eye so this claim does not explain how the Veteran 
would have the same disability in both eyes.  Again, if the 
foreign bodies were from some sort of explosion, it would be 
reasonable to assume that they would be lodged in both eyes 
and that the Veteran would have other cuts and scrapes from 
shrapnel.  It is also significant that the left eye, which 
did not have the foreign bodies, is currently the worse eye.  

Essentially, it appears that this lay assertion was simply 
created based on evidence given in connection with another 
disability, and that, prior to the JMR, the Veteran himself 
has never asserted.  Given the Veteran's prior assertions 
concerning his eye disabilities, this argument lacks 
credibility as being totally inconsistent with the prior 
statements of record.  In turn, as this argument lacks 
credibility, there is no need for another VA examination.     

Due to the diminished credibility of the Veteran, the Board 
must conclude that the September 2003 and November 2006 VA 
examinations with May 2007 addendum have a higher probative 
value than the May 2003 private opinion.  The claims file and 
medical records were reviewed by both VA examiners.  However, 
the private examiner did not review the records and based his 
opinion solely on the Veteran's own history of exposure to a 
gas chamber, which has been found to not be credible.  Again 
service treatment records are silent with respect to any 
injuries or illnesses associated with exposure in a gas 
chamber.  Significantly, the Veteran gave a history of a 
broken nose due to being hit with a rifle butt, which is 
contradicted by the service treatment records that showed at 
the time the Veteran's nasal bone showed no significant 
abnormalities.  The November 2006 VA examiner also indicated 
in the May 2007 addendum that the only way that the corneal 
infiltrates could result in the Veteran's current 
disabilities would be if there was some type of explosion.  
As discussed above, again, the constructive argument that 
Veteran's eye disability is due to some sort of explosion is 
not credible as it is inconsistent with the remaining 
evidence of record, including the Veteran's own statements.  
The Board also finds it significant that the corneal 
infiltrates were in the right eye, and yet, his left eye is 
worse, which again is not addressed by the private examiner.  
Moreover, the private opinion is couched in speculative terms 
such as "could."  The Board observes here that medical 
opinions, which are speculative, cannot be used to support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet.App. 521, 523 (1996).   For all these 
reasons, the Board concludes that the VA examinations and 
opinions have a higher probative value than the private 
opinion.    

The Board observes that the Veteran has also claimed that his 
eye disabilities are also due to the foreign bodies removed 
from his right eye and being struck with the rifle butt in 
service.  While these incidents are supported by the service 
treatment records, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In the 
instant case, the Board does not believe that the Veteran's 
eye disabilities are subject to lay diagnosis.  The Veteran 
has not demonstrated that he has the expertise required to 
diagnose an eye disability and link any current eye 
disability to service.  In sum, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence, specifically, the 
highly probative VA examination reports.   
  
Therefore, based on the evidence of record, the Board finds 
that service connection is not warranted for cornea injury 
with loss of vision and glaucoma with cataracts.  While 
service treatment records do show that the Veteran had 
superficial corneal infiltrates removed from the right eye 
and that he was hit in the nose with a rifle butt, the 
November 1965 service examination found that the Veteran's 
eyes were evaluated as clinically normal and he had 20/20 
vision in both eyes.  Further, both VA examiners found after 
reviewing the claims file that there was no relationship 
between the incidents in service and the Veteran's current 
eye disabilities.  Moreover, as the first medical evidence of 
glaucoma was in 1997, almost 32 years after the Veteran's 
discharge from service, there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the Veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for cornea injury with loss of vision and 
glaucoma with cataracts.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The present appeal also involves a claim of entitlement to 
service connection for bilateral hearing loss.  Service 
connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran's service treatment records are silent with 
respect to any complaints of hearing problems.  The Veteran's 
November 1965 service examination prior to discharge showed 
that the Veteran's ears were clinically evaluated as normal 
and indicated that there was no hearing abnormality.  In his 
contemporaneous medical history, the Veteran was silent with 
respect to any complaints of hearing loss. 

The first post service medical evidence of hearing loss is an 
August 2004 VA treatment record when the Veteran sought 
hearing aids.  The Veteran reported hearing loss in his left 
ear since 1966.  Follow up VA treatment continued to show 
treatment for hearing loss and hearing aid problems, but do 
not link any current hearing loss to service.  

The Veteran was afforded a VA examination in August 2007.  
The claims file was reviewed.  The examiner noted that the 
Veteran served in Vietnam in the Army infantry.  Audiometric 
results at enlistment and separation indicated normal hearing 
bilaterally.  The examiner also observed that no hearing loss 
complaints were found in the service medical records.  The 
Veteran indicated that his hearing problems started in 
December 1966.  He reported that he believed that the cause 
of his hearing loss was a 500 pound napalm bomb that exploded 
within 200 yards of him while he was in Vietnam.  The 
examiner noted that there was a history of military noise 
exposure without hearing protection as the Veteran was in the 
Army infantry from 1963 to 1965 and served in Vietnam.  There 
was also civilian noise exposure as the Veteran was an auto 
mechanic, but he indicated that there was not a lot of noise.  
The examiner diagnosed the Veteran with moderate to 
moderately-severe sensorineural hearing loss for the right 
ear and mild to moderately-severe sensorineural hearing loss 
of the left ear for frequencies 500 to 4000 hertz.  The 
examiner opined that based on normal hearing at separation 
and no tinnitus complaint, it was less likely as not that the 
Veteran's current hearing loss was due to exposure to 
acoustic trauma in his military occupation in the Army 
infantry.  The examiner noted that the Veteran did not have 
tinnitus.  

The Board accepts that the medical evidence of record showed 
that the Veteran met the requirements of 38 C.F.R. § 3.385 
for hearing loss disability.  The Board is thus presented 
with an evidentiary record which does not show hearing loss 
during service or at the time of discharge from service.  
Although the Veteran does now suffer from a hearing loss 
disability, the first medical evidence indicating hearing 
loss was an August 2004 VA treatment record, which was 
approximately 39 years after the Veteran's separation from 
service.  As a result, with the exception of the Veteran's 
contentions, which are discussed more fully below, there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  Further, there is no competent medical 
evidence linking any current hearing loss to active duty 
service.  The August 2007 VA examiner, who noted the 
Veteran's noise exposure in service and the Veteran's 
statements of continuity, found that it was less likely as 
not that the Veteran's hearing loss was due to noise exposure 
in service.  There is no medical evidence of record to refute 
this opinion.  Moreover, as there is no competent medical 
evidence of sensorineural hearing loss within a year of 
discharge, the service incurrence of sensorineural hearing 
loss may not be presumed.  
 
The JMR directed the Board to make a determination as to the 
credibility and probative value of the Veteran's statements 
as they relate to in-service incurrence and continuity of 
symtpomatology.  Specifically, the Veteran asserted at the 
August 2007 VA examination that his hearing loss was due to a 
500 pound napalm bomb going off within 200 yards of him while 
in service and that he observed hearing loss in 1966, within 
a year of discharge.  First of all, based on the Veteran's 
military occupation with suggested noise exposure, he was 
afforded a VA examination to determine whether his current 
hearing loss was related to the noise exposure in service.  
After reviewing the claims file, taking a thorough history 
from the Veteran, and providing a complete audiological 
examination, the audiologist found that his hearing loss was 
not related to service and provided a rational for this 
opinion. 

As to the Veteran's contention that he noted hearing loss in 
1966, the Board finds the Veteran's credibility to be 
diminished by the other evidence of record.  In this regard, 
it is noted that he first advanced this contention many years 
after service.  He filed his hearing loss claim in 2006.  
However, he did not include hearing loss in prior VA claims 
in 1999 and 2001.  The Board believes it reasonable to assume 
that he would have done so if he in fact believes that he had 
been suffering from hearing loss since 1966 due to the 
claimed bomb explosion.  Moreover, there is no evidence 
suggesting that he ever sought medical treatment for hearing 
loss for many years after service.  This further diminished 
the Veteran's credibility as to a continuity of 
symptomatology since approximately a year after service.  
While not determinative by itself, the Board also notes a 
July 195 private emergency department record which shows that 
the Veteran's hearing loss was grossly intact.  In sum, the 
Veteran is now claiming that he has suffered hearing loss 
since 1966.  However, this contention is inconsistent with 
the totality of the other evidence of record and specifically 
with the Veteran's own actions.  The Veteran's contentions in 
this regard are also outweighed by the medical evidence of 
record, specifically, the August 2007 VA examination, which 
found no relation to service. 

The preponderance of the evidence is against a finding that 
the Veteran's bilateral hearing loss is related to his active 
duty service.  As a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Service connection is not warranted for cornea injury with 
loss of vision and glaucoma with cataracts.  Service 
connection is not warranted for bilateral hearing loss.  To 
this extent, the appeal is denied.   


REMAND

The Veteran is also seeking service connection for residuals 
of nose injury.  The Veteran was afforded a VA examination in 
November 2006.  The examiner stated that it was a normal 
nasal examination without abnormality noted.  However, he 
then diagnosed the Veteran with mild chronic recurrent 
ethmoidal sinusitis per x-ray findings.  According to the 
JMR, in its prior decision, the Board failed to consider this 
diagnosis as favorable evidence in support of the Veteran's 
claim.  Given the apparent inconsistencies in the November 
2006 VA examination report, in accordance with the JMR, the 
Board finds that the Veteran should be afforded another VA 
examination to address whether his mild chronic ethmoidal 
sinusitis is related to the nose injury in service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 
79 (2006).  
.        
Further, as previously stated in the analysis part of 
this decision, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this issue for another matter, it 
is reasonable for the RO to give additional VCAA notice 
to comply with Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested residuals of 
nose injury.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the Veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) whether the 
Veteran has any residuals from the nose 
injury in service.  In offering the 
opinion, the examiner should specifically 
address the November 2006 x-ray that 
showed mild chronic recurrent ethmoidal 
sinusitis.  A rationale should be 
furnished for all opinions offered. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


